 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    CESAR SANTANA,                                    No. 2:17-cv-1039 MCE DB P
12                       Petitioner,
13           v.                                         ORDER
14    SCOTT FRAUENHEIM,
15                       Respondents.
16

17          Petitioner is a state prisoner proceeding pro se with a petition for a writ of habeas corpus

18   under 28 U.S.C. § 2254. On January 25, 2019, respondent filed a motion to dismiss arguing the

19   petition should be dismissed as untimely. Petitioner has requested the appointment of counsel

20   and an extension of time to file a response to the motion to dismiss. (ECF No. 13.)

21          In support of his motion to appoint counsel petitioner argues the proceedings are complex.

22   There currently exists no absolute right to appointment of counsel in habeas proceedings. See

23   Nevius v. Sumner, 105 F.3d 453, 460 (9th Cir. 1996). However, 18 U.S.C. § 3006A authorizes

24   the appointment of counsel at any stage of the case “if the interests of justice so require.” See

25   Rule 8(c), Fed. R. Governing § 2254 Cases. In the present case, the court does not find that the

26   interests of justice would be served by the appointment of counsel at the present time.

27   ////

28   ////
                                                        1
 1            Petitioner has additionally requested an extension of time to respond to the motion to

 2   dismiss. Good cause appearing the court will grant petitioner additional time to file a response to

 3   the motion to dismiss.

 4            Accordingly, IT IS HEREBY ORDERED that:

 5            1. Petitioner’s motion for appointment of counsel (ECF No. 13) is denied without

 6                prejudice to a renewal of the motion at a later stage of the proceedings.

 7            2. Petitioner’s motion for an extension of time to file a response to the motion to dismiss

 8                is granted. Petitioner shall file his opposition no later than April 4, 2019.

 9   Dated: March 4, 2019

10

11

12

13
     DLB:12
14   DLB:1/Orders/Prisoner/Habeas.sant1039.110+111

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                          2
